Exhibit 10.14

CONSULTING AND SEPARATION AGREEMENT

This CONSULTING AND SEPARATION AGREEMENT (the “Agreement”) is entered into on
November 23, 2009, by and between EnerSys, a Delaware corporation (the
“Company”), and Michael T. Philion (the “Executive”).

WHEREAS, the Executive has served as Executive Vice President and Chief
Financial Officer of the Company pursuant to an employment agreement dated
November 9, 2000 (the “Employment Agreement”);

WHEREAS, the Executive has elected to retire from employment with the Company
and resign from his positions as Executive Vice President and Chief Financial
Officer of the Company and as an officer and director of each of the Company’s
subsidiaries, joint ventures and other affiliates;

WHEREAS, the Company desires to maintain a relationship with the Executive for a
period of time following his retirement to ensure a smooth transition on matters
in which the Executive has special knowledge and experience given his long
service to the Company; and

WHEREAS, the parties now desire to enter into this Agreement to set forth the
terms and conditions relating to the termination by the Executive of his
employment and the terms and conditions under which the Executive will provide
transitional consulting services to the Company.

NOW THEREFORE, in consideration of the premises and the covenants herein, the
sufficiency of which is hereby acknowledged, the Executive and the Company agree
as follows:

 

1. Separation from Employment

The Executive’s employment with the Company shall cease effective on the date
hereof (the “Termination Date”). Effective as of the Termination Date, the
Executive shall resign from his positions as Executive Vice President and Chief
Financial Officer of the Company and shall not hold any position, office or
title with the Company or any subsidiary, joint venture or other affiliate of
the Company after such date and shall execute a written resignation letter
acceptable to the Company.

 

2. Consideration and Other Compensatory Matters

(a) Payments and Benefits. In consideration of the Executive’s agreement to
(i) provide the consulting services described in Section 3(a), (ii) be bound by
the covenants set forth in Section 5, and (iii) be subject to the provisions of
the release agreement dated as of the date hereof (the “Release”), including the
release of claims set forth therein, the Executive shall receive the following
payments and benefits, to which he is not otherwise entitled:

(i) For consulting services rendered pursuant to Section 3(a), the Executive
shall receive 6 monthly installment payments of $16,666.67, commencing on the
date which is 30 days following the Termination Date, plus any usual, ordinary
and customary out of pocket expenses the Executive incurs in performing services
at the request of the Company.

 

1



--------------------------------------------------------------------------------

(ii) For being obligated under the restrictive covenants set forth in Section 5
and executing (and not revoking) the Release, the Executive shall receive 18
monthly installment payments of $16,666.67, commencing on the date which is
seven months following the Termination Date.

(iii) The Executive shall be eligible to receive a payment from the Company’s
annual incentive plan for the fiscal year ending on March 31, 2010, equal to the
payment he would have received had he remained in the employment of the Company
through the end of such fiscal year, multiplied by a fraction, the numerator of
which is the number of days elapsed from April 1, 2009 to the Termination Date,
and the denominator of which is 365. Such amount, if any, shall be paid at the
time such award would otherwise have been paid to other participants had the
Executive’s employment not terminated, but in no event later than June 15, 2010.

(iv) Provided the Executive timely elects to continue medical coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for himself and, if
applicable, his dependents following the termination of his employment, the
Company shall reimburse the Executive for the full COBRA premium for such
medical coverage until the earliest of (i) the close of the 18th calendar month
following the termination of the Executive’s employment, or (ii) the date the
Executive becomes eligible to participate in a comparable plan of a subsequent
employer. If the COBRA continuation coverage continues beyond the time period
set forth above, the Executive shall be responsible for the full COBRA premium
for any additional months of coverage.

(v) All stock options granted to the Executive pursuant to the Company’s equity
incentive plan(s) which are vested and outstanding as of the Termination Date
(options to purchase 239,506 shares as of the date hereof) shall remain
exercisable until a date which is the earlier of the expiration of the term of
such stock options or the 180th day following the Termination Date; provided,
however, that the Executive agrees not to exercise such stock options until at
least the 120th day following the Termination Date, unless the Company permits
otherwise in writing. Subject to the foregoing restrictions, the Executive shall
be permitted to exercise the options pursuant to the methods permitted under the
applicable equity plan.

(b) Coverage under Directors and Officers Liability Policy. The termination of
the Executive’s employment with the Company shall not affect the Executive’s
coverage under the Company’s directors and officers liability policy for acts or
omissions by the Executive which occurred in the course of the Executive’s
performance of his duties and responsibilities on behalf of the Company, to the
extent permitted and covered by such policy. The Executive will not have
coverage under such policy for services, acts, or omissions to act by the
Executive subsequent to the Termination Date.

(c) Termination of Employment Agreement. The Executive agrees that the execution
of this Agreement shall constitute satisfaction in full of the Company’s
obligations to the Executive under the Employment Agreement and the Employment
Agreement shall become null and void as of the Termination Date.

 

2



--------------------------------------------------------------------------------

(d) Forfeiture of Unvested Equity Awards. In light of the Executive’s
resignation and retirement from the Company, the Executive shall forfeit all
equity rights (including restricted stock awards, options and units) granted to
him pursuant to the Company’s equity incentive plan(s) which are not vested as
of the Termination Date.

(e) No Additional Benefits or Perquisites. The Executive acknowledges and agrees
that except as provided herein, the Executive’s participation under any benefit
plan, program, policy or arrangement sponsored or maintained by the Company and
any perquisites (including, but not limited to, any country club membership)
shall cease and be terminated as of the Termination Date, and the Executive’s
entitlement to previously accrued benefits under any plan, program, policy or
arrangement shall be governed by the terms thereof as if the Executive
voluntarily resigned without good reason and absent a “retirement” (as such term
may be defined in any of the Company’s benefit plans, programs, policies or
arrangements). The Executive further acknowledges and agrees that no payment
made by the Company pursuant hereto is subject to any employer matching
obligation or any other employer contribution under any benefit or deferred
compensation plan, whether or not any such payment is characterized as wages or
compensation.

 

3. Consulting Arrangement

(a) Consulting Services. During the 6-month period following the Termination
Date (the “Consulting Period”), the Executive shall consult with the Company and
the Company Board of Directors for up to 30 hours per month at such times as
mutually agreeable to the Company and the Executive. Specifically, the Executive
agrees to use his best efforts to provide the Company with transition services
on matters pertaining to such prior areas of the Executive’s responsibility or
expertise during the Executive’s employment, including, but not limited to
pending mergers and acquisitions, general capital markets and investor
relations, audits, etc.

(b) Status as an Independent Contractor. The Company and the Executive
acknowledge and agree that the Company shall not exercise general supervision or
control over the time, place or manner in which the Executive provides services
hereunder, and that in performing services pursuant to this Agreement the
Executive shall be acting and shall act at all times as an independent
contractor only and not as an employee, agent, partner or joint venturer of or
with the Company or any entity for which the Company provides services. The
Executive acknowledges that he is solely responsible for the payment of all
Federal, state, local and foreign taxes that are required by applicable laws or
regulations to be paid with respect to the amounts payable hereunder as a
consultant and under other provisions of this Agreement.

(c) Conditions Applicable to the Consulting Period. If, during the Consulting
Period, the Executive willfully breaches any of his obligations under
Section 3(a), in any material respect, the Company may, upon written notice to
the Executive, cease to make any further payments or provide any further
benefits described in Section 2(a) (notwithstanding the fact that only a portion
of such payments and benefits are allocated to services rendered during the
Consulting Period). In addition, upon such breach, the Company may seek
restitution and/or offset of the payments and benefits provided under
Section 2(a) and the Executive shall be obligated to disgorge such payments and
benefits.

 

3



--------------------------------------------------------------------------------

4. Release of Claims

Notwithstanding anything contained in this Agreement to the contrary, all
payments and benefits provided under this Agreement are subject to the
Executive’s execution and nonrevocation of, and compliance with the covenants
contained in, the Release.

 

5. Covenants of Executive

In consideration of the payments and benefits under this Agreement, the
Executive agrees as follows:

(a) Non-Disclosure. The Executive will not at any time, except in performance of
his obligations to the Company hereunder or with the prior written consent of
the Company, directly or indirectly, reveal to any person, entity or other
organization (other than the Company, or its employees, officers, directors,
shareholders or agents) or use for his own benefit any information deemed to be
confidential by the Company or any of its subsidiaries or affiliates (such
subsidiaries and affiliates, collectively “Affiliates”) (“Confidential
Information”) relating to the assets, liabilities, employees, goodwill, business
or affairs of the Company or any of its Affiliates, including, without
limitation, any information concerning past, present or prospective customers,
manufacturing processes, marketing, operating or financial data, or other
confidential information used by, or useful to, the Company or any of its
Affiliates and known (whether or not known with the knowledge and permission of
the Company or any of its Affiliates and whether or not at any time prior to the
Termination Date developed, devised, or otherwise created in whole or in part by
the efforts of the Executive) to the Executive by reason of his employment by,
shareholdings in or other association with the Company or any of its Affiliates.
The Executive further agrees that he will retain all copies and extracts of any
written Confidential Information acquired or developed by him during any such
employment, shareholding or association in trust for the sole benefit of the
Company, its Affiliates and their successors and assigns. The Executive further
agrees that he will not, without the prior written consent of the Company,
remove or take from the Company’s or any of its Affiliate’s premises (or if
previously removed or taken, he will promptly return) any written Confidential
Information or any copies or extracts thereof. Upon the request and at the
expense of the Company, the Executive shall promptly make all disclosures,
execute all instruments and papers and perform all acts reasonably necessary to
vest and confirm in the Company and its Affiliates, fully and completely, all
rights created or contemplated by this Section 5(a). The term “Confidential
Information” shall not include information that is or becomes generally
available to the public other than as a result of a disclosure by, or at the
direction of, the Executive. The Executive’s agreements set forth in this
Section 5(a) regarding Confidential Information are independent of, and in
addition to, his agreements set forth in the rest of the Section 5 and shall not
be construed either to enlarge or to contract the scope of such other
agreements.

The Executive confirms that all Confidential Information is and shall remain the
exclusive property of the Company and its Affiliates. All business records,
papers and documents kept or made by the Executive relating to the business of
the Company shall be and remain the property of the Company and its Affiliates.

 

4



--------------------------------------------------------------------------------

(b) Non-Competition. Until the second anniversary following the Termination Date
(the “Restricted Period”), the Executive will not, without the prior written
consent of the Company, directly or indirectly, and whether as principal or
investor or as an employee, officer, director, manager, partner, consultant,
agent or otherwise, alone or in association with any other person, firm,
corporation or other business organization, become involved in a Competing
Business (as hereinafter defined) in any geographic area in which the Company or
any of its Affiliates has engaged during such period in a Competing Business, or
in which the Executive has knowledge of the Company’s plans to engage in a
Competing Business (including, without limitation, any area in which any
customer of the Company or any of its Affiliates may be located). This
Section 5(b) shall not be violated, however, by the Executive’s investment of up
to $100,000 in any individual publicly-traded company that engages in a
Competing Business.

A “Competing Business” means a business or enterprise (other than the Company
and its direct or indirect subsidiaries) that is engaged in any or all of the
manufacture, importing, development, distribution, marketing or sale of:
(i) motive power batteries and chargers (including without limitation batteries
and chargers for industrial forklift trucks and other materials handling
equipment); (ii) stationary batteries and chargers (including without limitation
standby batteries and power supply equipment for wireless and wireline
telecommunications applications, such as central telephone exchanges, microwave
relay stations, and switchgear and other instrumentation control systems);
and/or (iii) any other product the Company now makes or is presently researching
or developing, such as lithium batteries. “Competing Business” also includes the
design, engineering, installation or service of stationary and DC power systems,
and any consulting and/or turnkey services relating thereto.

(c) No Solicitation. During the Restricted Period, the Executive will not in any
way, directly or indirectly, for the purpose of conducting or engaging in any
Competing Business, call upon, solicit, advise or otherwise do, or attempt to
do, business with any person who is, or was, during the then most recent
24-month period, a customer of the Company or any of its Affiliates, or take
away or interfere or attempt to take away or interfere with any custom, trade,
business, patronage or affairs of the Company or any of its Affiliates, or hire
or attempt to hire any person who is, or was during the then most recent
24-month period, an employee, officer, representative or agent of the Company or
any of its Affiliates, or solicit, induce, or attempt to solicit or induce any
person who is an employee, officer, representative or agent of the Company or
any of its Affiliates to leave the employ of the Company or any of its
Affiliates, or violate the terms of their contracts, or any employment
arrangements, with it.

(d) Non-Disparagement. The Executive agrees to refrain from performing any act,
engaging in any conduct or course of action or making or publishing any
statements, claims, allegations or assertions which have or may reasonably have
the effect of demeaning the name or business reputation of the Company or any of
its subsidiaries, or any of its or their employees, officers, directors, agents
or advisors in their capacities as such or which adversely affects (or may
reasonably be expected adversely to affect) the best interests (economic or
otherwise) of any of them. Subject to Section 5(e) and the Release, nothing in
this Section 5(d) shall preclude the Executive from fulfilling any duty or
obligation that he may have at law, from responding to any

 

5



--------------------------------------------------------------------------------

subpoena or official inquiry from any court or government agency, including
providing truthful testimony, documents subpoenaed or requested or otherwise
cooperating in good faith with any proceeding or investigation; or from taking
any reasonable actions to enforce such the Executive’s rights under this
Agreement in accordance with the dispute provisions specified in Section 9
hereof.

(e) Cooperation.

(i) The Executive will cooperate with the Company, at mutually convenient times
and places, in connection with any audit, review, or investigation (internal and
external) and any administrative, regulatory, or litigation proceedings or such
like matters that may arise in the future, as to matters regarding which the
Executive may have personal knowledge because of his employment with the
Company; provided that in no event will the Executive be required to provide any
such cooperation if such cooperation is materially adverse to the Executive’s
legal interests. Such cooperation will include providing information to the
Company and its attorneys with respect to any matter arising during or related
to his employment, making himself available to meet with Company personnel and
the Company’s attorneys, being interviewed by representatives of the Company,
and participating in such proceedings by deposition and testimony at trial. To
the extent possible, the Company will limit the Executive’s cooperation to
regular business hours. In any event, (i) in any matter subject to this Section,
the Executive will not be required to act against the reasonable best interests
of any new employer or new business venture in which the Executive is an
employee, partner or active participant and (ii) any request for the Executive’s
cooperation will take into account the Executive’s other personal and business
commitments.

(ii) The Executive further agrees that should he be contacted (directly or
indirectly) by any individual or any person representing an individual or entity
that is or may be legally or competitively adverse to the Company in connection
with any claims or legal proceedings, he will promptly notify the Company of
that fact in writing so that the Company may contest the right of the requesting
individual or person to such disclosure before making such disclosure. Such
notification shall include a reasonable description of the content of the
communication with the legally or competitively adverse individual or entity.

 

6. Enforcement of Restrictions

(a) Reasonableness. The Executive hereby acknowledges that: (i) the restrictions
provided in this Agreement (including, without limitation, those contained in
Section 5 hereof) and the Release are reasonable in time and scope in light of
the necessity of the protection of the business of the Company; (ii) his ability
to work and earn a living will not be unreasonably restrained by the application
of these restrictions; and (iii) if a court concludes that any restrictions in
this Agreement are overbroad or unenforceable for any reason, the court shall
modify the relevant provision to the least extent necessary and then enforce as
modified.

(b) Cessation of Payments and Benefits; Restitution. If, during the Restricted
Period, the Executive breaches, in any material respect, any of his obligations
under Section 5 or the Release, the Company shall have the right, upon written
notice to the Executive, to cease to make any further payments or to provide any
further benefits described in Section 2(a). In

 

6



--------------------------------------------------------------------------------

addition, upon such breach, the Company shall have the right of restitution
and/or offset of the payments and benefits provided under Section 2(a) and the
Executive shall have the obligation to disgorge such payments and benefits.

(c) Injunctive and Other Relief. The Executive recognizes and agrees that should
he fail to comply with the restrictions set forth herein, which restrictions are
vital to the protection of the Company’s business, the Company will suffer
irreparable injury and harm for which there is no adequate remedy at law.
Therefore, the Executive agrees that in the event of the breach or threatened
breach by him of any of the terms and conditions of Section 5 hereof or the
Release, in addition to the remedies available under Section 6(b), the Company
shall be entitled to preliminary and permanent injunctive relief against him, or
both, with nominal bond or other security, and any other relief as may be
awarded by a court having jurisdiction over the dispute. Such injunctive relief
in any court shall be available to the Company and its Affiliates in lieu of, or
prior to or pending determination in, any arbitration proceeding. Further, the
Executive agrees that the Restricted Period shall be extended by a period of
time equal to any period during which the Executive shall be in breach of any of
the covenants set forth in Section 5 or the Release. The rights and remedies
enumerated in this Section 6 shall be independent of each other, and shall be
severally enforced, and such rights and remedies shall be in addition to, and
not in lieu of, any other rights or remedies available to the Company in law or
in equity.

 

7. Return of Property

The Executive shall within five days following the Termination Date, diligently
locate all of the Company’s property within his possession and return to the
Company all of the Company’s property and information within his possession.
Such property includes, but is not limited to, automobiles, credit cards,
computers, copy machines, facsimile machines, lap top computers, entry cards,
keys, building passes, computer software, manuals, journals, diaries, files,
lists, codes, documents, correspondence, and methodologies particular to the
Company and any and all copies thereof. Moreover, the Executive is strictly
prohibited from destroying, obliterating or altering any of the Company’s
property covered by this Section 7, and the Executive is strictly prohibited
from making copies, or directing copies to himself through e-mail or other
transmission, of any of the Company’s property covered by this Section 7. After
the Termination Date, the Executive agrees to promptly respond to any reasonable
request by the Company to return the Company property in his possession and/or
control, and the Executive further agrees that should he later discover any the
Company property in his possession and/or control, he will promptly return it to
the Company without a specific request by the Company to do so.

 

8. Payment and Cure

If the Company defaults in timely payment on the due date of any payment or
amount due under this Agreement, the Executive shall give written notice of such
default to the person specified in or pursuant to this Agreement to receive
notice on behalf of the Company. The Company shall have thirty (30) days after
the receipt of such a notice of default to cure any payment default.

 

7



--------------------------------------------------------------------------------

9. Arbitration

(a) General. Except as provided below, any dispute or controversy arising under
or in connection with this Agreement shall be settled exclusively by
arbitration, conducted before a single arbitrator in the Commonwealth of
Pennsylvania, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. Each party shall bear its own costs, including
legal fees and out-of-pocket expenses, incurred in connection with any
arbitration.

(b) Claims Not Subject to Arbitration; Submission to Jurisdiction; Service of
Process. The foregoing Section 9(a) shall not apply to an effort by the Company
to enforce, or to recover damages for a breach of, any provision of Sections 5
or 6 hereof or the Release. Any action or proceeding relating to any of those
provisions may be brought in the Court of Common Pleas of Berks County,
Pennsylvania or the United States District Court of Pennsylvania. The Executive
irrevocably (i) consents to the personal jurisdiction of each of those courts in
any action or proceeding relating to any provision of Sections 5 or 6 hereof or
the Release, (ii) agrees not to object to, or seek to change, the venue of any
such action or proceeding brought in any of those courts, whether because of
inconvenience of the forum or otherwise (but nothing in this Section will
prevent a party from removing an action or proceeding from a state court to a
Federal court sitting in that county), and (iii) agrees that process in any such
action or proceeding may be served by registered mail or in any other manner
permitted by the rules of the court in which the action of proceeding is
brought.

 

10. Assignment

This Agreement shall not be assignable by any party hereto, except by the
Company to any successor in interest to the respective businesses of the
Company.

 

11. Entire Agreement

The terms contained in this Agreement and the Release are the only terms agreed
upon by the Executive and the Company. It is the express intent of the parties
that this Agreement fully integrates and expressly replaces any other terms,
conditions, conversations, discussions, or any other issues which were discussed
regarding the Executive’s employment with the Company, or for any and all
reasons based on conduct which has occurred through the date of executing this
Agreement. Any other conversations, promises, or conditions which do not appear
in this Agreement or the Release are waived or rejected by agreement of the
Executive and the Company.

 

12. Successors, Binding Agreement

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure by the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall constitute a material breach of this
Agreement.

 

8



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees. The Company’s rights and obligations under
this Agreement shall inure to the benefit of and shall bind the Company, its
successors and assigns. If the Executive should die while any amount is payable
to him under this Agreement if he had continued to live (including payments
pursuant to Sections 2(a)(i) and 2(a)(ii)), all such amounts shall be paid in
accordance with the terms of this Agreement to his devisee, legatee, or other
designee, or, if there is no such designee, to his estate.

 

13. Severability

If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions shall
nevertheless continue in full force and effect.

 

14. Notices

All notices and other communications hereunder shall be in writing. Any notice
or other communication hereunder shall be deemed duly given if it is sent by
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient at the addresses maintained in the Company’s
records. Notices sent to the Company should be directed to the attention of both
its Chief Administrative Officer and General Counsel.

 

15. Counterpart Agreements

This Agreement may be executed in multiple counterparts, whether or not all
signatories appear on these counterparts, and each counterpart shall be deemed
an original for all purposes.

 

16. Governing Law

This Agreement shall be governed by and construed under the internal laws of the
Commonwealth of Pennsylvania, without regard to its conflict of laws principles.

 

17. No Waiver

The Company’s waiver or failure to enforce any term of this Agreement on one
instance shall not constitute a waiver of its rights under this Agreement with
respect to any other violations.

 

18. Legal Fees

In addition to, and not in lieu of, any coverage available under the Company’s
directors and officers liability policy, the Company shall have the right to
select the Executive’s defense counsel in the defense of any legal action or
proceeding filed by a third party at any time during the two-year period
following the Termination Date against the Executive which arises out of his
role as an officer or employee of the Company and its subsidiaries and
affiliates and matters relating thereto (provided that such counsel shall be
nationally recognized in the field relating to the subject matter of such legal
action or proceeding and shall not have any material relationship

 

9



--------------------------------------------------------------------------------

with the Company). If the Company elects to make such selection, it shall be
obligated to pay the reasonable fees expenses of such counsel. The foregoing
sentence shall not apply to legal fees and expenses incurred by Executive in
attempting to obtain or enforce rights or benefits provided by this Agreement or
in negotiating this Agreement.

 

19. Application of Code Section 409A

The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A and applicable guidance promulgated thereunder
(collectively, “Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance with
Section 409A. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalties that may be imposed on the Executive by
Section 409A or any damages for failing to comply with Section 409A.

 

 

The parties have duly executed this Agreement as of the date first written
above.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

ENERSYS

/s/  Richard W. Zuidema

By:   Richard W. Zuidema Title:   Executive Vice President—Administration &
Secretary EXECUTIVE

/s/  Michael T. Philion

By:   Michael T. Philion

 

10